TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT AMENDED AND RESTATED MEMORANDUM [SEAL OF BERMUDA] BERMUDA THE COMPANIES ACT 1981 MEMORANDUM OF ASSOCIATION OF COMPANY LIMITED BY SHARES (Section 7(1) and (2)) MEMORANDUM OF ASSOCIATION OF TBS INTERNATIONAL LIMITED (hereinafter referred to as "the Company") 1.The liability of the members of the Company is limited to the amount (if any) for the time being unpaid on the shares respectively held by them. 2.We, the undersigned, namely, BERMUDIANNATIONALITYNUMBER OF STATUSSHARES NAMEADDRESS(Yes/No)SUBSCRIBED JOHN
